DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 11/08/2021 has been entered. The claims 1, 7, 8, 10 and 11 have been amended. The claim 12 has been cancelled. The claims 1-11 and 13-20 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but are not found persuasive in view of the ground(s) of rejection set forth in the current Office Action. 
Applicant's arguments filed 11/08/2021 with respect to the claim 1 and similar claims against the previously cited Montgomerie reference have been fully considered but they are not persuasive. 
In Remarks, applicant misinterpreted Montgomerie’s teaching in relation to the claim invention and alleged that Montgomerie does not describe a method in which a user who is performing a task for which augmented reality content is displayed can generate additional augmented reality content relating to the task. The examiner cannot concur.  
Montgomerie teaches that the local user can provide inputs to generate augmented reality content including one of the (i) the text annotation, (ii) a drawing annotation, (iii) the image, and 
Montgomerie teaches at Paragraph 0056 that the remote expert 200 may upload and overlay additional content 240 on remote camera display…The overlay content 240 may include 3D models, freehand, drawing, caption text, documentation. The overlay content 240 thus includes including one of the (i) the text annotation, (ii) a drawing annotation, (iii) the image, and (iv) the video of the first augmented reality content superimposed on the images of the real-world space. 
Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. The 3D content including the 3D pump model constitutes a drawing annotation as claimed. 
Montgomerie teaches at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump. 
Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by 
Montgomerie teaches at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump. 

In Remarks, applicant alleged that Dey does not describe a method in which a user who is performing a task for which augmented reality content is displayed can generate the claimed additional augmented reality content relating to the task. The examiner cannot concur. 
Applicant misinterpreted Dey’s teaching in relation to the claim invention with the argument that “dragging and dropping the inductor (L) does not constitute generating augmented reality content based on the inputs of the first user. Instead it is simply the manipulation of existing content responsive to the inputs of the first user….Thus, the hint or clue is not conveyed to the second user in the form of newly generated augmented reality content”. The examiner cannot concur. 
The images of the real-world space of Dey correspond to the images of the circuit board and the AR elements (L and C) are provided to be overlaid on the images of the circuit board so that the L or C is conveyed to the second user in the form of newly generated AR content for the images of the circuit board. 
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350.  

In Remarks, Applicant alleged that Acharya does not describe a method in which a user who is performing a task for which augmented reality content is displayed can generate the claimed additional augmented reality content relating to the task. Applicant failed to recognize that having shared AR environment in multi-user collaboration AR/VR environment is old and well known in the art as the virtual assistant of Archarya can be augmented with a remote user performing the virtual assistant task in a multi-user collaboration environment. 
Acharya in view or Bridgeman-provisional teaches the claim limitation: 
generating, with a processor, second augmented reality content based on inputs received from the second user via the graphical user interface, the second augmented reality content including at least one second graphical element associated with a step of the plurality of steps, the at least one second graphical element being defined by the second user via the input, 
the at least one second graphical element including at least one of (i) a text annotation, (ii) a drawing annotation, (iii) an image, (iv) a video, and (v) an audio recording (
Bridgeman-provisional teaches at Page 9 that the following components can be utilized and shared among users in the virtual training environment including text and documentation, audio clips and video clips….the users may also share interactions with the model. 
Aharya teaches at Paragraph 0077 that NLG module 904 leverages visual systems such as AR and a user interface on a display to provide the most natural response….may output “Here is the specific component” and use the AR generator 800 to show the component location with an overlaid arrow rather than verbally describing the location of that component and at Paragraph 0089 that the AR generator 522 overlays the scene with AR visualizations or text for what the next steps are determined to be and at FIGS. 12-16 and Paragraph 0101 that the one or more virtual elements 1242 are presented by the AR VPA 1232 as visual elements of AR view 1234 of the real world scene 1200 while the one or more virtual elements 1244 are presented as visual elements of an AR view 1236 and at Paragraph 0112 that the visual elements 1242 and 1244 may be output by the visual element generator 1344 as AR overlays, graphical depictions of real-world objects such as schematic elements, symbols, text, 2D models, 3D models, see-through overlays, video clips. 
Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722).  

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Bridgeman’s shared/collaborated AR environment among multiple users with the virtual assistant inputs performed by the user to have modified the virtual assistant of Archarya to have performed the tasks in the multi-user sharing/collaborating environment. One of the ordinary skill in the art would have allowed a remote user to have added overlay annotations/documentations/video/audio in the physical environment to share with other users. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie). 

Re Claim 1: 
When mapping Acharya’s virtual assistant (virtual user) to the claimed first user in view of Bridgeman multi-user sharing environments, Acharya in view of Bridgeman multi-user sharing/collaboration environment teaches a method for providing augmented reality content as a second user performs a task in a real-world workspace (Acharya teaches at Paragraph 0024 training and mentoring users during operations for completing physical tasks….steps, tips, or aids are displayed to the user by augmenting the real-time video feed from the visual sensor and projecting the overlaid feed onto a user display such as a head-mounted display and at Paragraph 0129 that the person 1204 is wearing the display device 1238 and at Paragraph 0122 the system 1213 may, based on the virtual elements model 1330, have a choice of which type of external representation to overlay based on the current context and thus may select a particular type of external representation based on user preferences. For example, the system over time may determine that a user A prefers visual graphics while a user B prefers text), the method comprising: 

Acharya teaches at Paragraph 0083 that the AR mentor 100 can be deployed on a smart tablet or smart phone and can communicate with the headset 1006 through the network 1001 and at Paragraph 0100 that the AR VPA 1232 coordinates the presentation of system-generated natural language speech output 1246 and virtual elements 1242 and 1244 at different time instants during the performance of a multi-step activity and at Paragraph 0129 that the augmented view 1234 includes a virtual element 1242 which is a graphical overlay including a schematic symbol representative of the object underlying the symbol.. 
Acharya teaches Paragraph 0101 that the one or more virtual elements 1242 are presented by the AR VPA 1232 as visual elements of an augmented view 1234 of the real world scene 1200. …the augmented views 1234 and 1236 are presented on different display devices: the augmented view 1234 including virtual elements 1242 is presented on a display device 1238 while the augmented view 1236 including the virtual element 1244 is presented on a display device 1240….in other embodiments, the views 1234 and 1236 may be displayed on the same display device. 
Acharya teaches at FIG. 13 and Paragraph 0119-0122 that the stored models 1316 with the virtual elements model 1330 provides first augmented reality content/overlay associated with each of a plurality of steps of the task); 
displaying, on a display screen, a graphical user interface including, superimposed on images of the real-world workspace, the at least one first graphical element that is associated with a step of the plurality of steps that is currently being performed by the second user (
Acharya teaches at Paragraph 0100 that the AR VPA 1232 coordinates the presentation of system-generated natural language speech output 1246 and virtual elements 1242 and 1244 at different time instants during the performance of a multi-step activity and at Paragraph 0129 that the augmented view 1234 includes a virtual element 1242 which is a graphical overlay including a schematic symbol representative of the object underlying the symbol.. 
Acharya teaches at Paragraph 0100 that the AR VPA 1232 coordinates the presentation of system-generated natural language speech output 1246 and virtual elements 1242 and 1244 at different time instants during the performance of a multi-step activity and at Paragraph 0129 that the augmented view 1234 includes a virtual element 1242 which is a graphical overlay including a schematic symbol representative of the object underlying the symbol.. 
Acharya teaches at Paragraph 0129 that in response to the user input 1606, the system 1212 highlights the relevant portion of the diagram with a virtual element 1244 and at Paragraph 0123 that different types of virtual elements may be associated with the same physical object or step of an activity. 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session and at Paragraph 0070-0072 that the AR generator 800 uses computed head poses to accurately render animations and instructions on a user display…to make the overlays correctly appear in the world scene….the AR generator 800 further comprises a label module 806 for labeling objects in the scene and organizing these labels on the rendered view. 
Acharya teaches at Paragraph 0077 that the NLG 904 may output “Here is the specific component” and use the AR generator 800 to show the component location with an overlaid arrow rather than verbally describing the location of the component. 
Acharya teaches at Paragraph 0032-0033 that the AR generator 112 updates the display the user sees in real-time as the user performs tasks….the speech generator 114 creates contextual dependent verbal cues in the form of responses to the user indicating the accuracy of the user’s actions, next steps and at Paragraph 0050-0051 that the user might look at a particular object and say “where do I put this”. The scene module 202 identifies the location of objects in the scene….to augment the context information. 
Acharya teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol). 
Acharya in view of Bridgeman teaches or suggests the claim limitation: 
generating, with a processor, second augmented reality content based on inputs received from the second user via the graphical user interface, the second augmented reality content including at least one second graphical element associated with a step of the plurality of steps, the at least one second graphical element being defined by the second user via the input (
Bridgeman-provisional teaches at Page 9 that the following components can be utilized and shared among users in the virtual training environment including text and documentation, audio clips and video clips….the users may also share interactions with the model. 
Bridgeman-provisional teaches at Page 10 that this is done via a UI within the simulation (trainee) or a UI in the trainer’s view. Stepping through lesson tasks causes the virtual environment to reflect the state of the lesson up to the task selected. For example, marking a door opening task as complete will cause the appropriate door to open in the environment. This effect is replicated to all participants. 
Bridgeman-provisional teaches at FIGS. 5-6 and Page 7-8 that the trainer (corresponding to Acharya’s virtual assistant) see which gauge/indicator/meter the trainee is paying attention to…at bottom it has a list of components referenced in each step for the trainer to highlight and at Page 9 that the trainer may highlight objects in the environment so that the trainees may locate them with ease….shared among users including text and documentation, audio clip, video clip, virtual objects for directing attention and at Page 11 that the trainer may push content (web page, documentation) remotely onto the virtual screen for the trainee to follow.  
Acharya teaches at Paragraph 0032-0033 that the AR generator 112 updates the display the user sees in real-time as the user performs tasks….the speech generator 114 creates contextual dependent verbal cues in the form of responses to the user indicating the accuracy of the user’s actions, next steps and at Paragraph 0050-0051 that the user might look at a particular object and say “where do I put this”. The scene module 202 identifies the location of objects in the scene….to augment the context information. Acharya teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps”. 
Acharya teaches at FIG. 17 and Paragraph 0140 that the visual output generator is to overlay a new virtual element corresponding to a portion of the object involved in a completed step of the multi-step activity and teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the person 1204 says, “show this power source”. The system 1212 acquires the NL speech input 1606 via the microphone 1610. The system 1212 interprets the NL speech input 1606 and in response presents the augmented view 1234 of a real world scene via the AR device 1238…..the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol), 
the at least one second graphical element including at least one of (i) a text annotation, (ii) a drawing annotation, (iii) an image, (iv) a video, and (v) an audio recording (
Bridgeman-provisional teaches at Page 9 that the following components can be utilized and shared among users in the virtual training environment including text and documentation, audio clips and video clips….the users may also share interactions with the model. 
Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Bridgeman’s shared/collaborated AR environment among multiple users with the virtual assistant inputs performed by the user to have modified the virtual assistant of Archarya to have performed the tasks in the multi-user sharing/collaborating environment. One of the ordinary skill in the art would have allowed a remote user to have added overlay annotations/documentations/video/audio in the physical environment to share with other users. 

However, Montgomerie/Dey teaches a method for providing augmented reality content as a second user performs a task in a real-world workspace (Montgomerie teaches at Paragraph 0073 that in the local user/Field Service view 400, which may operate on a hardware device controlled or operated by a local user. 
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student), the method comprising: 
storing, in a memory, first augmented reality content, the first augmented reality content including at least one first graphical element associated with each of a plurality of steps of the task, the first augmented reality content having been generated by a first user (
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student. 
Montgomerie teaches at Paragraph 0074 that the expert can create new content by adding 3D models or annotating the rendered view through drawing, highlighting or other annotations and the updated rendered view is returned to the local user/field service view 400. 
); 
displaying, on a display screen, a graphical user interface including, superimposed on images of the real-world workspace, the at least one first graphical element that is associated with a step of the plurality of steps that is currently being performed by the second user (Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board. 
Montgomerie teaches at Paragraph 0073 that in the local user/Field Service view 400, which may operate on a hardware device controlled or operated by a local user. 
Montgomerie teaches at Paragraph 0074 that the expert can create new content by adding 3D models or annotating the rendered view through drawing, highlighting or other annotations and the updated rendered view is returned to the local user/field service view 400 and at Paragraph 0056 that the remote expert 200 may upload and overlay additional content 240); 
generating, with a processor, second augmented reality content based on inputs received from the second user via the graphical user interface, the second augmented reality content 
The images of the real-world space of Dey correspond to the images of the circuit board and the AR elements (L and C) are provided to be overlaid on the images of the circuit board so that the L or C is conveyed to the second user in the form of newly generated AR content for the images of the circuit board. 
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump. 
Montgomerie teaches at Paragraph 0041 the defined workflow may include definitions of task steps, to be displayed during the task…and at Paragraph 0054 executing a step of the AR workflow and completing a task corresponding to the workflow step in workspace. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client); 
the at least one second graphical element including at least one of (i) a text annotation, (ii) a drawing annotation, (iii) an image, (iv) a video, and (v) an audio recording (
The images of the real-world space of Dey correspond to the images of the circuit board and the AR elements (L and C) are provided to be overlaid on the images of the circuit board so that the L or C is conveyed to the second user in the form of newly generated AR content for the images of the circuit board. 
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0056 that the remote expert 200 may upload and overlay additional content 240 on remote camera display…The overlay content 240 may include 3D models, freehand, drawing, caption text, documentation. The overlay content 240 thus includes including one of the (i) the text annotation, (ii) a drawing annotation, (iii) the image, and (iv) the video of the first augmented reality content superimposed on the images of the real-world space. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
).  
 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie/Dye’s collaboration system with cloud storage device involving multiple users into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR virtual assistant system. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 
Re Claim 11: 
Acharya teaches a method for generating augmented reality content to be provided during performance of a task in a real-world workspace, the method comprising: 
displaying, on a display screen, a graphical user interface including a virtual representation of the real-world workspace; 
 (Acharya teaches at FIG. 13 and Paragraph 0119-0122 that the stored models 1316 with the virtual elements model 1330 provides first augmented reality content/overlay associated with each of a plurality of steps of the task); 
generating, with the processor, first augmented reality content based on inputs received from a first user via the graphical user interface, the first augmented reality content including at least one first graphical element associated with each of a plurality of steps of the task, the at least one first graphical element being defined by the first user via the inputs
Acharya teaches at Paragraph 0100 that the AR VPA 1232 coordinates the presentation of system-generated natural language speech output 1246 and virtual elements 1242 and 1244 at different time instants during the performance of a multi-step activity and at Paragraph 0129 that the augmented view 1234 includes a virtual element 1242 which is a graphical overlay including a schematic symbol representative of the object underlying the symbol.. 
Acharya teaches at Paragraph 0129 that in response to the user input 1606, the system 1212 highlights the relevant portion of the diagram with a virtual element 1244 and at Paragraph 0123 that different types of virtual elements may be associated with the same physical object or step of an activity. 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session and at Paragraph 0070-0072 that the AR generator 800 uses computed head poses to accurately render animations and instructions on a user display…to make the overlays correctly appear in the world scene….the AR generator 800 further comprises a label module 806 for labeling objects in the scene and organizing these labels on the rendered view. 
Acharya teaches at Paragraph 0077 that the NLG 904 may output “Here is the specific component” and use the AR generator 800 to show the component location with an overlaid arrow rather than verbally describing the location of the component. 
Acharya teaches at Paragraph 0032-0033 that the AR generator 112 updates the display the user sees in real-time s the user performs tasks….the speech generator 114 creates contextual dependent verbal cues in the form of responses to the user indicating the accuracy of the user’s actions, next steps and at Paragraph 0050-0051 that the user might look at a particular object and say “where do I put this”. The scene module 202 identifies the location of objects in the scene….to augment the context information. 
Acharya teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol). 
Acharya in view of Bridgeman implicitly teaches or suggests the claim limitation: 
uploading, with the processor, the first augmented reality content to a remote server (
Bridgeman-provisional teaches at Page 9 that the following components can be utilized and shared among users in the virtual training environment including text and documentation, audio clips and video clips….the users may also share interactions with the model. 
Bridgeman-provisional teaches at Page 10 that this is done via a UI within the simulation (trainee) or a UI in the trainer’s view. Stepping through lesson tasks causes the virtual environment to reflect the state of the lesson up to the task selected. For example, marking a door opening task as complete will cause the appropriate door to open in the environment. This effect is replicated to all participants. 
Bridgeman-provisional teaches at FIGS. 5-6 and Page 7-8 that the trainer (corresponding to Acharya’s virtual assistant) see which gauge/indicator/meter the trainee is paying attention to…at bottom it has a list of components referenced in each step for the trainer to highlight and at Page 9 that the trainer may highlight objects in the environment so that the trainees may locate them with ease….shared among users including text and documentation, audio clip, video clip, virtual objects for directing attention and at Page 11 that the trainer may push content (web page, documentation) remotely onto the virtual screen for the trainee to follow.  
Acharya teaches at Paragraph 0100 that the AR VPA 1232 coordinates the presentation of system-generated natural language speech output 1246 and virtual elements 1242 and 1244 at different time instants during the performance of a multi-step activity and at Paragraph 0129 that the augmented view 1234 includes a virtual element 1242 which is a graphical overlay including a schematic symbol representative of the object underlying the symbol); 
Downloading, with the processor, second augmented reality content from the remote server, the second augmented reality content including at least one second graphical element associated with a respective step of the plurality of steps, the second augmented reality content having been generated by a second user, the at least one second graphical element including at least one of (i) a text annotation, (ii) a drawing annotation, (iii) an image, (iv) a video, and (v) an audio recording (Bridgeman-provisional teaches at Page 9 that the following components can be utilized and shared among users in the virtual training environment including text and documentation, audio clips and video clips….the users may also share interactions with the model. 
Bridgeman-provisional teaches at Page 10 that this is done via a UI within the simulation (trainee) or a UI in the trainer’s view. Stepping through lesson tasks causes the virtual environment to reflect the state of the lesson up to the task selected. For example, marking a door opening task as complete will cause the appropriate door to open in the environment. This effect is replicated to all participants. 
Bridgeman-provisional teaches at FIGS. 5-6 and Page 7-8 that the trainer (corresponding to Acharya’s virtual assistant) see which gauge/indicator/meter the trainee is paying attention to…at bottom it has a list of components referenced in each step for the trainer to highlight and at Page 9 that the trainer may highlight objects in the environment so that the trainees may locate them with ease….shared among users including text and documentation, audio clip, video clip, virtual objects for directing attention and at Page 11 that the trainer may push content (web page, documentation) remotely onto the virtual screen for the trainee to follow.  
Acharya teaches at FIG. 17 and Paragraph 0140 that the visual output generator is to overlay a new virtual element corresponding to a portion of the object involved in a completed step of the multi-step activity and teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the person 1204 says, “show this power source”. The system 1212 acquires the NL speech input 1606 via the microphone 1610. The system 1212 interprets the NL speech input 1606 and in response presents the augmented view 1234 of a real world scene via the AR device 1238…..the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol); and 
Displaying, on the display screen, the at least one second graphical element of the second augmented reality content (Bridgeman-provisional teaches at Page 9 that the following components can be utilized and shared among users in the virtual training environment including text and documentation, audio clips and video clips….the users may also share interactions with the model. 
Bridgeman-provisional teaches at Page 10 that this is done via a UI within the simulation (trainee) or a UI in the trainer’s view. Stepping through lesson tasks causes the virtual environment to reflect the state of the lesson up to the task selected. For example, marking a door opening task as complete will cause the appropriate door to open in the environment. This effect is replicated to all participants. 
Bridgeman-provisional teaches at FIGS. 5-6 and Page 7-8 that the trainer (corresponding to Acharya’s virtual assistant) see which gauge/indicator/meter the trainee is paying attention to…at bottom it has a list of components referenced in each step for the trainer to highlight and at Page 9 that the trainer may highlight objects in the environment so that the trainees may locate them with ease….shared among users including text and documentation, audio clip, video clip, virtual objects for directing attention and at Page 11 that the trainer may push content (web page, documentation) remotely onto the virtual screen for the trainee to follow.  
Acharya teaches at FIG. 17 and Paragraph 0140 that the visual output generator is to overlay a new virtual element corresponding to a portion of the object involved in a completed step of the multi-step activity and teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the person 1204 says, “show this power source”. The system 1212 acquires the NL speech input 1606 via the microphone 1610. The system 1212 interprets the NL speech input 1606 and in response presents the augmented view 1234 of a real world scene via the AR device 1238…..the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Bridgeman’s shared/collaborated AR environment among multiple users with the virtual assistant inputs performed by the user to have modified the virtual assistant of Archarya to have performed the tasks in the multi-user sharing/collaborating 
However, Montgomerie/Dey teaches the claim limitation of uploading, with the processor, the first augmented reality content to a remote server (Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump); 
generating, with a processor, first augmented reality content based on inputs received from a first user via the graphical user interface, the first augmented reality content including at least one first graphical element associated with each of a plurality of steps of the task, the at least one first graphical element being defined by the first user via the inputs (Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0056 that the remote expert 200 may upload and overlay additional content 240 on remote camera display…The overlay content 240 may include 3D models, freehand, drawing, caption text, documentation. The overlay content 240 thus includes including one of the (i) the text annotation, (ii) a drawing annotation, (iii) the image, and (iv) the video of the first augmented reality content superimposed on the images of the real-world space. 
Montgomerie teaches at Paragraph 0074 that the expert can create new content by adding 3D models or annotating the rendered view through drawing, highlighting or other annotations and the updated rendered view is returned to the local user/field service view 400); 
uploading, with the processor, the first augmented reality content to a remote server (Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server, accepting and managing incoming connections from a local user or possibly multiple local users simultaneously. Montgomerie teaches at Paragraph 0074 that the expert can create new content by adding 3D models or annotating the rendered view through drawing, highlighting or other annotations and the updated rendered view is returned to the local user/field service view 400);  
 Downloading, with the processor, second augmented reality content from the remote server, the second augmented reality content including at least one second graphical element associated with a respective step of the plurality of steps, the second augmented reality content having been generated by a second user, the at least one second graphical element including at least one of (i) a text annotation, (ii) a drawing annotation, (iii) an image, (iv) a video, and (v) an audio recording (The images of the real-world space of Dey correspond to the images of the circuit board and the AR elements (L and C) are provided to be overlaid on the images of the circuit board so that the L or C is conveyed to the second user in the form of newly generated AR content for the images of the circuit board. 
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0056 that the remote expert 200 may upload and overlay additional content 240 on remote camera display…The overlay content 240 may include 3D models, freehand, drawing, caption text, documentation. The overlay content 240 thus includes including one of the (i) the text annotation, (ii) a drawing annotation, (iii) the image, and (iv) the video of the first augmented reality content superimposed on the images of the real-world space. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump); and 
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 

It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Dye/Montgomerie’s collaboration system with cloud storage device involving multiple participants into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie); 
further in view of the cloud-based collaboration client-server system as disclosed in the virtual classroom by Leatherman III US-PGPUB No. 2019/0260966 (hereinafter Leatherman based on the provisional application 62/632,347 filing date) incorporating by reference Leatherman III US-PGPUB No. 2016/0049082 (hereinafter Leatherman ‘082). 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of downloading, with the processor, the first augmented reality content from a remote server.
However, Acharya at least implicitly teaches the claim limitation of downloading, with the processor, the first augmented reality content from a remote server (Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722).  
However, Dey/Montgomerie teaches the claim limitation of downloading, with the processor, the first augmented reality content from a remote server (Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie’s collaboration system with cloud storage device into the client-server AR system architecture of Acharya to have modified Acharya’s 
Additionally, Leatherman/Leatherman ‘082 implicitly teaches the claim limitation of downloading, with the processor, the first augmented reality content from a remote server, the first augmented reality content having been generated by another user (Leatherman ‘082 teaches at Paragraph 0071 that the subsystems 101, 102, 201, 202 and/or 203 may be implemented wholly or partially by a server including the annotation systems 102 and 202. 
As the annotation subsystems are implemented in a server, the AR annotations by the participant’s stations (the other users) are downloaded from the remote server. 
Leatherman teaches at Page 3 that the simultaneous display on the screen of the instructor’s computer 18 of the annotations 32 created by the instructor….the software component allows not just the instructor 10 but also the participant 14 to annotate the student’s paper 22 by drawing annotation 46 on the touchscreen of the participant’s mobile communication deice 42 while the image 44 o the student’s paper 22 with the annotations 45 and image 47 of instructor 10 is displayed on said device….so that multiple participants can observe the collaboration between the instructor 10 and the student 12….allowing both the instructor 10 and other students to annotate said image and the annotations 46 of the participant 14 are seen by the instructor 10 and student 12 as images 58 and 60 respective. Leatherman teaches at Page 4 of the provisional application that the present invention serves to allow an instructor to interact at the same time with one or more students as in a classroom setting with multiple students’ papers able simultaneously to be viewed and annotated by the instructor and fellow students). 

As the annotation subsystems are implemented in a server, the AR annotations by the user’s stations or instructor station are uploaded to the remote server. Leatherman inherently teaches that the student’s computer device or the teacher’s computing device can be implemented by a server computer. 
Leatherman teaches at Page 3 that the simultaneous display on the screen of the instructor’s computer 18 of the annotations 32 created by the instructor….the software component allows not just the instructor 10 but also the participant 14 to annotate the student’s paper 22 by drawing annotation 46 on the touchscreen of the participant’s mobile communication deice 42 while the image 44 o the student’s paper 22 with the annotations 45 and image 47 of instructor 10 is displayed on said device….so that multiple participants can observe the collaboration between the instructor 10 and the student 12….allowing both the instructor 10 and other students to annotate said image and the annotations 46 of the participant 14 are seen by the instructor 10 and student 12 as images 58 and 60 respective. Leatherman teaches at Page 4 of the provisional application that the present invention serves to allow an instructor to interact at the same time with one or more students as in a classroom setting with multiple students’ papers able simultaneously to be viewed and annotated by the instructor and fellow students. 
Leatherman appears to show the peer-to-peer connection among the instructor’s personal computing device and the students’ computing devices. However, the peer-to-peer connection can be performed via a cloud server as an intermediary as disclosed as Background art in Morris. 

[0006] As used herein, peer-to-peer connection means that the computers forming the peer-to-peer connection communicate with each other, either directly or through a relay server.  When the relay server is used, the relay server just relays data in real time to facilitate the communication, but does not rely on storing data to transfer information.  In contrast, in cloud-based communication protocol, each local computer communicates information to a cloud-based server.  The cloud-based server has the master information or the master canvas and all objects on the canvas.  Periodically, each local computer requests from the cloud server if any changes have been made to the master canvas and if so, a synchronization occurs between the local computer and the cloud server.  
Accordingly, Acharya’s collaboration system can be modified to produce a system where the computing devices of multiple participants may interact with the instructor’s computer device as a server to store annotations/markings produced by the students or both the instructor’s computer device and the student’s computer device(s) communicate information to a cloud-based server. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have implemented the collaboration system where multiple students may be able to participate in a remote classroom setting and the instructor may be able to answer questions provided with the annotations by the students. One of the ordinary skill in the art would have been motivated to have provided a classroom setting where a paper project can be performed by multiple students with the instructor’s virtual assistance. 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Leatherman’s educational collaboration system into the . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie); 
further in view of the cloud-based collaboration client-server system as disclosed in the virtual classroom by Leatherman III US-PGPUB No. 2019/0260966 (hereinafter Leatherman based on the provisional application 62/632,347 filing date) incorporating by reference Leatherman III US-PGPUB No. 2016/0049082 (hereinafter Leatherman ‘082). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of uploading, with the processor, the second augmented reality content to a remote server. 
However, Dey/Montgomerie teaches the claim limitation of uploading, with the processor, the second augmented reality content to a remote server (
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie’s collaboration system with cloud storage device into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR virtual assistant system using a combination of the client computers and server computers. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 
Additionally, Leatherman/Leatherman ‘082 teaches the claim limitation of uploading, with the processor, the second augmented reality content to a remote server (Leatherman ‘082 teaches at Paragraph 0071 that the subsystems 101, 102, 201, 202 and/or 203 may be implemented wholly or partially by a server including the annotation systems 102 and 202. 
As the annotation subsystems are implemented in a server, the AR annotations by the user’s stations or instructor station are uploaded to the remote server. 
Leatherman teaches at Page 3 that the simultaneous display on the screen of the instructor’s computer 18 of the annotations 32 created by the instructor….the software component allows not just the instructor 10 but also the participant 14 to annotate the student’s paper 22 by drawing annotation 46 on the touchscreen of the participant’s mobile communication deice 42 while the image 44 o the student’s paper 22 with the annotations 45 and image 47 of instructor 10 is displayed on said device….so that multiple participants can observe the collaboration between the instructor 10 and the student 12….allowing both the instructor 10 and other students to annotate said image and the annotations 46 of the participant 14 are seen by the instructor 10 and student 12 as images 58 and 60 respective. Leatherman teaches at Page 4 of the provisional application that the present invention serves to allow an instructor to interact at the same time with one or more students as in a classroom setting with multiple students’ papers able simultaneously to be viewed and annotated by the instructor and fellow students). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Leatherman’s educational collaboration system into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR virtual assistant system. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie); 
further in view of the cloud-based collaboration client-server system as disclosed in the virtual classroom by Leatherman III US-PGPUB No. 2019/0260966 (hereinafter Leatherman based on the provisional application 62/632,347 filing date) incorporating by reference 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that downloading, with the processor, first question data from a remote server, the first question data including at least one of (i) a text string, (ii) an image, (iii) a video, and (iv) a virtual markings indicating a question from third user and being associated with a step of the plurality of steps.
However, Acharya/Montgomerie/Dey incorporating a cloud-based collaboration system of Leatherman and Leatherman ‘082 and Morris teaches the claim limitation of downloading, with the processor, first question data from a remote server, the first question data including at least one of (i) a text string, (ii) an image, (iii) a video, and (iv) a virtual markings indicating a question from third user and being associated with a step of the plurality of steps (
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Leatherman ‘082 teaches at Paragraph 0071 that the subsystems 101, 102, 201, 202 and/or 203 may be implemented wholly or partially by a server including the annotation systems 102 and 202. As the annotation subsystems are implemented in a server, the AR annotations by the user’s stations or instructor station are uploaded to the remote server. 
Leatherman teaches at Page 3 that the simultaneous display on the screen of the instructor’s computer 18 of the annotations 32 created by the instructor….the software component allows not just the instructor 10 but also the participant 14 to annotate the student’s paper 22 by drawing annotation 46 on the touchscreen of the participant’s mobile communication deice 42 while the image 44 o the student’s paper 22 with the annotations 45 and image 47 of instructor 10 is displayed on said device….so that multiple participants can observe the collaboration between the instructor 10 and the student 12….allowing both the instructor 10 and other students to annotate said image and the annotations 46 of the participant 14 are seen by the instructor 10 and student 12 as images 58 and 60 respective. Leatherman teaches at Page 4 of the provisional application that the present invention serves to allow an instructor to interact at the same time with one or more students as in a classroom setting with multiple students’ papers able simultaneously to be viewed and annotated by the instructor and fellow students. 
Leatherman appears to show the peer-to-peer connection among the instructor’s personal computing device and the students’ computing devices. However, the peer-to-peer connection can be performed via a cloud server as an intermediary as disclosed as Background art in Morris. 
According to Morris et al. US-PGPUB No. 2019/0347061 (based on the provisional application 62/430,235’s filing date at Paragraph 0006. 
[0006] As used herein, peer-to-peer connection means that the computers forming the peer-to-peer connection communicate with each other, either directly or through a relay server.  When the relay server is used, the relay server just relays data in real time to facilitate the communication, but does not rely on storing data to transfer information.  In contrast, in cloud-based communication protocol, each local computer communicates information to a cloud-based server.  The cloud-based server has the master information or the master canvas and all objects on the canvas.  Periodically, each local computer requests from the cloud server if any changes have been made to the master canvas and if so, a synchronization occurs between the local computer and the cloud server. 
Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722).  
Accordingly, Acharya’s collaboration system can be modified to produce a system where the computing devices of multiple participants may interact with the instructor’s computer device as a server to store annotations/markings produced by the students or both the instructor’s computer device and the student’s computer device(s) communicate information to a cloud-. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie); 
further in view of the cloud-based collaboration client-server system as disclosed in the virtual classroom by Leatherman III US-PGPUB No. 2019/0260966 (hereinafter Leatherman based on the provisional application 62/632,347 filing date) incorporating by reference Leatherman III US-PGPUB No. 2016/0049082 (hereinafter Leatherman ‘082) and Morris et al. US-PGPUB No. 2019/0347061 (based on the provisional application 62/430,235’s filing date (hereinafter Morris). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that generating, with the processor, second question data based on inputs received from the second user via the graphical user interface, the second question data 
However, Acharya/Dey/Montgomerie incorporating a cloud-based collaboration system of Leatherman and Leatherman ‘082 and Morris teaches the claim limitation that generating, with the processor, second question data based on inputs received from the second user via the graphical user interface, the second question data including at least one of (i) a text string, (ii) an image, (iii) a video, and (iv) a virtual markings indicating a question from the second user and being associated with a step of the plurality of steps; and uploading, with the processor, the second question data to a remote server (Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Leatherman ‘082 teaches at Paragraph 0071 that the subsystems 101, 102, 201, 202 and/or 203 may be implemented wholly or partially by a server including the annotation systems 102 and 202. As the annotation subsystems are implemented in a server, the AR annotations by the user’s stations or instructor station are uploaded to the remote server. 
Leatherman teaches at Page 3 that the simultaneous display on the screen of the instructor’s computer 18 of the annotations 32 created by the instructor….the software component allows not just the instructor 10 but also the participant 14 to annotate the student’s paper 22 by drawing annotation 46 on the touchscreen of the participant’s mobile communication deice 42 while the image 44 o the student’s paper 22 with the annotations 45 and image 47 of instructor 10 is displayed on said device….so that multiple participants can observe the collaboration between the instructor 10 and the student 12….allowing both the instructor 10 and other students to annotate said image and the annotations 46 of the participant 14 are seen by the instructor 10 and student 12 as images 58 and 60 respective. Leatherman teaches at Page 4 of the provisional application that the present invention serves to allow an instructor to interact at the same time with one or more students as in a classroom setting with multiple students’ papers able simultaneously to be viewed and annotated by the instructor and fellow students. 
Leatherman appears to show the peer-to-peer connection among the instructor’s personal computing device and the students’ computing devices. However, the peer-to-peer connection can be performed via a cloud server as an intermediary as disclosed as Background art in Morris. 
According to Morris et al. US-PGPUB No. 2019/0347061 (based on the provisional application 62/430,235’s filing date at Paragraph 0006. 
[0006] As used herein, peer-to-peer connection means that the computers forming the peer-to-peer connection communicate with each other, either directly or through a relay server.  When the relay server is used, the relay server just relays data in real time to facilitate the communication, but does not rely on storing data to transfer information.  In contrast, in cloud-based communication protocol, each local computer communicates information to a cloud-based server.  The cloud-based server has the master information or the master canvas and all objects on the canvas.  Periodically, each local computer requests from the cloud server if any changes have been made to the master canvas and if so, a synchronization occurs between the local computer and the cloud server. 
Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722. 
Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722).  
Accordingly, Acharya’s collaboration system can be modified to produce a system where the computing devices of multiple participants may interact with the instructor’s computer device as a server to store annotations/markings produced by the students or both the instructor’s computer device and the student’s computer device(s) communicate information to a cloud-based server. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have implemented the collaboration system where multiple students may be able to participate in a remote classroom setting and the instructor may be able to answer questions provided with the annotations by the students. One of the ordinary skill in the art would have been motivated to have provided a classroom setting where a paper project can be performed by multiple students with the instructor’s virtual assistance. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of downloading, with the processor, third augmented reality content 
However, Acharya at least implicitly teaches the claim limitation of downloading, with the processor, third augmented reality content from a remote server, the third augmented reality content having been generated by third user, the third augmented reality content including at least one third graphical element associated with a step of the plurality of steps; and displaying, on the display screen, the graphical user interface with the at least one third graphical element while the second user performs the step of the plurality of steps with which the at least one third graphical element is associated (Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722).  
However, Dey/Montgomerie teaches the claim limitation of downloading, with the processor, third augmented reality content from a remote server, the third augmented reality content having been generated by third user, the third augmented reality content including at least one third graphical element associated with a step of the plurality of steps; and displaying, on the display screen, the graphical user interface with the at least one third graphical element while the second user performs the step of the plurality of steps with which the at least one third graphical element is associated (
Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0037 sharing AR elements layered on top of real world views between a local user and one or more remote experts with the ability for each user to interact with and manipulate the same shared elements and at Paragraph 0048 that one or more embodiments may allow multiple remote experts to interact with one or more local users and at Paragraph 0050 that the remote expert may be able to annotate upon the display of the local user using text or other drawings and at Paragraph 0051 that multiple remote experts may see the field of view and interact with a single local user. 
Montgomerie teaches at Paragraph 0041 the defined workflow may include definitions of task steps, to be displayed during the task…and at Paragraph 0054 executing a step of the AR workflow and completing a task corresponding to the workflow step in workspace and at Paragraph 0056 that the remote expert 200 may upload and overlay additional content 240 and at Paragraph 0058 both of the remote expert 200 and the local user 210 may generate overlay content 240. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie’s collaboration system with cloud storage device into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR virtual assistant system. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 

Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the generating the second augmented reality content further comprising: generating, with the processor, based on inputs received from the second user via the graphical user interface, at least one of (i) the text annotation having a text string to be provided in association with a step of the plurality of steps and (ii) the drawing annotation having virtual markings to be superimposed on images of the real-world workspace in association with a step of the plurality of steps.
Acharya at least suggests the claim limitation that the generating the second augmented reality content further comprising: generating, with the processor, based on inputs received from the second user via the graphical user interface, at least one of (i) the text annotation having a text string to be provided in association with a step of the plurality of steps and (ii) the drawing annotation having virtual markings to be superimposed on images of the real-world workspace in association with a step of the plurality of steps (Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722).  
However, Dey/Montgomerie teaches the claim limitation that the generating the second augmented reality content further comprising: generating, with the processor, based on inputs received from the second user via the graphical user interface, at least one of (i) the text annotation having a text string to be provided in association with a step of the plurality of steps and (ii) the drawing annotation having virtual markings to be superimposed on images of the real-world workspace in association with a step of the plurality of steps (Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump. 
Montgomerie teaches at Paragraph 0041 the defined workflow may include definitions of task steps, to be displayed during the task…and at Paragraph 0054 executing a step of the AR workflow and completing a task corresponding to the workflow step in workspace and at Paragraph 0058 both of the remote expert 200 and the local user 210 may generate overlay content 240. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie’s collaboration system with cloud storage device into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR virtual assistant system. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 

Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the generating the second augmented reality content further comprising: capturing, with a camera, at least one of (i) the image and (ii) the video that is to be provided in association with a step of the plurality of steps.
However, Montgomerie/Dey/Acharya teaches the claim limitation that the generating the second augmented reality content further comprising: capturing, with a camera, at least one of (i) the image and (ii) the video that is to be provided in association with a step of the plurality of steps (Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Dey teaches Paragraph 0047 that the collaborative environment may include one or more cameras or image sensors 645 external to the client devices 604 configured to record images, video. Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first augmented reality content including a plurality of three-dimensional models of components that are to be manipulated during performance of the task in the real-world workspace, the displaying the graphical user interface further comprising: displaying, on the display screen, the three-dimensional models superimposed on top of corresponding components in the images of the real-world workspace.
However, Acharya at least implicitly teaches the claim limitation that the first augmented reality content including a plurality of three-dimensional models of components that are to be manipulated during performance of the task in the real-world workspace, the displaying the Acharya teaches at Paragraph 0038 that imagery and 3D data is collected to build 3D models and landmark databases of the objects of interest and at Paragraph 0072 this ensures correct 3D layering between the rendered objects against the real-world scene and at Paragraph 0095 recording 3D video images of portions of the real-world environment and at Paragraph 0112 the visual output generator 1344 selects the virtual element(s) 1242 and 1244 using the virtual elements model 1330 and outputs the selected elements 1242 and 1244 on one or more of the display devices 1238 and 1240…..virtual elements 1242 and 1244 that may output by the visual element generator 1344 include AR overlays…such as 3D models. 
Acharya teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the person 1204 says, “show this power source”. The system 1212 acquires the NL speech input 1606 via the microphone 1610. The system 1212 interprets the NL speech input 1606 and in response presents the augmented view 1234 of a real world scene via the AR device 1238…..the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol).  
However, Dey/Montgomerie teaches the claim limitation that the first augmented reality content including a plurality of three-dimensional models of components that are to be manipulated during performance of the task in the real-world workspace, the displaying the graphical user interface further comprising: displaying, on the display screen, the three-dimensional models superimposed on top of corresponding components in the images of the real-world workspace (Dey teaches Paragraph 0047 that the collaborative environment may include one or more cameras or image sensors 645 external to the client devices 604 configured to record images, video. Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0043 a shared state of overlaying 3D objects on a field user or technician’s true field of view and at Paragraph 0044 the shared state of augmented reality may be manipulated by drawing upon the remote expert’s screen using a mouse and at Paragraph 0045 3D content may be loaded from a cloud storage service….when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump ….animations and workflows may be built into the metadata stored on the cloud service….The expert may control and manipulate such animations once loaded into the shared viewing space of the local user. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie’s collaboration system with cloud storage . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first augmented reality content including at least one of (i) a text annotation having a text string to be provided in association with a step of the plurality of steps, (ii) a drawing annotation having virtual markings to be superimposed on images of the real-world workspace in association with a step of the plurality of steps, (iii) an image that is to be provided in association with a step of the plurality of steps, and (iv) a video that is to be provided in association with a step of the plurality of steps, the displaying the graphical user interface further comprising: displaying, on the display screen, the at least one of (i) the text annotation, (ii) a drawing annotation, (iii) the image, and (iv) the video of the first augmented reality content, superimposed on the images of the real-world workspace.
However, Montgomerie/Dey/Acharya teaches the claim limitation that the first augmented reality content including at least one of (i) a text annotation having a text string to be Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Dey teaches Paragraph 0047 that the collaborative environment may include one or more cameras or image sensors 645 external to the client devices 604 configured to record images, video. Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Acharya teaches that the AR mentor 100 is a server in communication with the headset 1006 which renders the AR content from the server and the AR content is generated by AR virtual assistant/mentor/expert. 
Acharya teaches at FIG. 17 downloading the virtual elements 1720 from the server computing device 1740 to the client device 1710 and at Paragraph 0140 that the visual output generator is to overlay a different virtual element on a real world view of the object for each of the different steps of the multi-step activity….the computing system is to display the external representation on the first computing device and display the AR view of the real world scene including virtual element on the second computing device (server). 
Acharya teaches at Paragraph 0092 that the AR VPA system 1212 displays virtual elements on real-world views of objects….may coordinate the display of the virtual elements with a natural language dialog session to provide assistance to a person performing a multi-step activity such as a training session. 
Acharya teaches at FIG. 17 and Paragraph 0136 that the server computing device 1740 may include one or more server computers which may be used to store portions of the AR VPA 1232, the stored models 1316, the virtual elements 1720, the NL speech samples 1722).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 11 except additional claim limitation of updating, with the processor, the first augmented reality content to include the at least one second graphical element associated with the respective step of the plurality of steps, in response to a user input indicating that the at least one second graphical element should be included with the first augmented reality content; and uploading, with the processor, the updated first augmented reality content to the remote server.
However, Dey/Montgomerie teaches the claim limitation of updating, with the processor, the first augmented reality content to include the at least one second graphical element associated with the respective step of the plurality of steps, in response to a user input indicating that the at least one second graphical element should be included with the first augmented reality content; and uploading, with the processor, the updated first augmented reality content to the remote server (Dey teaches Paragraph 0047 that the collaborative environment may include one or more cameras or image sensors 645 external to the client devices 604 configured to record images, video. Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie’s collaboration system with cloud storage device into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR virtual assistant system. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie).  
Re Claim 14: 

However, Acharya at least implicitly teaches the claim limitation that the displaying the graphical user interface further comprising: displaying, on the display screen, within the virtual representation of the real-world workspace, a plurality of three-dimensional models of components that are to be manipulated during performance of the task in the real-world workspace (Acharya teaches at Paragraph 0038 that imagery and 3D data is collected to build 3D models and landmark databases of the objects of interest and at Paragraph 0072 this ensures correct 3D layering between the rendered objects against the real-world scene and at Paragraph 0095 recording 3D video images of portions of the real-world environment and at Paragraph 0112 the visual output generator 1344 selects the virtual element(s) 1242 and 1244 using the virtual elements model 1330 and outputs the selected elements 1242 and 1244 on one or more of the display devices 1238 and 1240…..virtual elements 1242 and 1244 that may output by the visual element generator 1344 include AR overlays…such as 3D models. 
Acharya teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the person 1204 says, “show this power source”. The system 1212 acquires the NL speech input 1606 via the microphone 1610. The system 1212 interprets the NL speech input 1606 and in response presents the augmented view 1234 of a real world scene via the AR device 1238…..the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol).  
However, Dey/Montgomerie teaches the claim limitation that the displaying the graphical user interface further comprising: displaying, on the display screen, within the virtual representation of the real-world workspace, a plurality of three-dimensional models of components that are to be manipulated during performance of the task in the real-world workspace (
Dey teaches Paragraph 0047 that the collaborative environment may include one or more cameras or image sensors 645 external to the client devices 604 configured to record images, video. Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0132 that an animation editor 900 may allow the editing of a user’s content in 3D space for a current step and at Paragraph 0133 a user may create an animation by clicking the Record button 902, changing the position, rotation and/or scale of an object and at Paragraph 0134 that an example of this type of animation might be a hose or a wire bending. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0043 a shared state of overlaying 3D objects on a field user or technician’s true field of view and at Paragraph 0044 the shared state of augmented reality may be manipulated by drawing upon the remote expert’s screen using a mouse and at Paragraph 0045 3D content may be loaded from a cloud storage service….when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump ….animations and workflows may be built into the metadata stored on the cloud service….The expert may control and manipulate such animations once loaded into the shared viewing space of the local user. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie’s collaboration system with cloud storage device into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR virtual assistant system. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie).  
Re Claim 15: 

However, Acharya at least implicitly teaches the claim limitation that the generating the first augmented reality content further comprising: receiving, with the processor, user inputs via the graphical user interface to, for each step in the plurality of steps, manipulate and define an arrangement of the three-dimensional models of the components within the virtual representation of the real-world workspace, wherein the first augmented reality content includes, for each step in the plurality of steps, the defined arrangement of the three-dimensional models of the components within the virtual representation of the real-world workspace (Acharya teaches at Paragraph 0038 that imagery and 3D data is collected to build 3D models and landmark databases of the objects of interest and at Paragraph 0072 this ensures correct 3D layering between the rendered objects against the real-world scene and at Paragraph 0095 recording 3D video images of portions of the real-world environment and at Paragraph 0112 the visual output generator 1344 selects the virtual element(s) 1242 and 1244 using the virtual elements model 1330 and outputs the selected elements 1242 and 1244 on one or more of the display devices 1238 and 1240…..virtual elements 1242 and 1244 that may output by the visual element generator 1344 include AR overlays…such as 3D models and at Paragraph 0118 that these external representation include 3D animations and at Paragraph 0119 that the system 212 may determine that certain types of external representations (e.g., animations) are more helpful for certain types of activities and at Paragraph 0144 overlaying a portion of a real world view of the first and second objects with a virtual element indicative of the relationship between the second object and the first object…wherein the object is an operable device, the external representation comprises an animation of the operation of the device 
Acharya teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the person 1204 says, “show this power source”. The system 1212 acquires the NL speech input 1606 via the microphone 1610. The system 1212 interprets the NL speech input 1606 and in response presents the augmented view 1234 of a real world scene via the AR device 1238…..the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol).  
However, Dey/Montgomerie teaches the claim limitation the generating the first augmented reality content further comprising: receiving, with the processor, user inputs via the graphical user interface to, for each step in the plurality of steps, manipulate and define an arrangement of the three-dimensional models of the components within the virtual representation of the real-world workspace, wherein the first augmented reality content includes, for each step in the plurality of steps, the defined arrangement of the three-dimensional models of the components within the virtual representation of the real-world workspace (Dey teaches Paragraph 0047 that the collaborative environment may include one or more cameras or image sensors 645 external to the client devices 604 configured to record images, video. Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0132 that an animation editor 900 may allow the editing of a user’s content in 3D space for a current step and at Paragraph 0133 a user may create an animation by clicking the Record button 902, changing the position, rotation and/or scale of an object and at Paragraph 0134 that an example of this type of animation might be a hose or a wire bending. 
Montgomerie teaches at Paragraph 0065 that one or more students may share a view of an instructor within an AR environment and may receive instruction from the instructor. Student devices 330 used by students 310 may use local cameras to provide visual backdrop and 3D reference system for that user or may share a camera view provided by the instructor device 340 used by the instructor 300 and at Paragraph 0048 that the embodiments may allow multiple remote experts to interact with one or more local users. Montgomerie teaches at Paragraph 0058 and FIG. 16 that either or both of the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may, thus interact with this 3D environment, for example, by placing new 3D content…This interaction may include placement of 3D information, models, tools, etc. 
Montgomerie teaches at Paragraph 0043 a shared state of overlaying 3D objects on a field user or technician’s true field of view and at Paragraph 0044 the shared state of augmented reality may be manipulated by drawing upon the remote expert’s screen using a mouse and at Paragraph 0045 3D content may be loaded from a cloud storage service….when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump ….animations and workflows may be built into the metadata stored on the cloud service….The expert may control and manipulate such animations once loaded into the shared viewing space of the local user. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie). 

Re Claim 18: 
The claim encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the generating the first augmented reality content further comprising: generating, with the processor, based on inputs received from the first user via the graphical user interface, at least one of (i) a text annotation having a text string to be provided in association with a step of the plurality of steps and (ii) a drawing annotation having virtual markings to be superimposed on images of the real-world workspace in association with a step of the plurality of steps.
Acharya teaches at Paragraph 0112 that the virtual elements 1242 and 1244 include AR overlays, graphical depictions of real-world objects, such as schematic elements, symbols, text, 2D models, 3D models, see-through overlays x-ray views of objects, video clips and portions of any of the types of external representations including 3D animations. 
Acharya teaches at Paragraph 0038 that imagery and 3D data is collected to build 3D models and landmark databases of the objects of interest and at Paragraph 0072 this ensures correct 3D layering between the rendered objects against the real-world scene and at Paragraph 0095 recording 3D video images of portions of the real-world environment and at Paragraph 0112 the visual output generator 1344 selects the virtual element(s) 1242 and 1244 using the virtual elements model 1330 and outputs the selected elements 1242 and 1244 on one or more of the display devices 1238 and 1240…..virtual elements 1242 and 1244 that may output by the visual element generator 1344 include AR overlays…such as 3D models and at Paragraph 0118 that these external representation include 3D animations and at Paragraph 0119 that the system 212 may determine that certain types of external representations (e.g., animations) are more helpful for certain types of activities and at Paragraph 0144 overlaying a portion of a real world view of the first and second objects with a virtual element indicative of the relationship between the second object and the first object…wherein the object is an operable device, the external representation comprises an animation of the operation of the device . 
Acharya teaches at FIG. 17 and Paragraph 0140 that the visual output generator is to overlay a new virtual element corresponding to a portion of the object involved in a completed step of the multi-step activity and teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the person 1204 says, “show this power source”. The system 1212 acquires the NL speech input 1606 via the microphone 1610. The system 1212 interprets the NL speech input 1606 and in response presents the augmented view 1234 of a real world scene via the AR device 1238…..the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol). 
However, Dey/Montgomerie teaches the claim limitation that the generating the first augmented reality content further comprising: generating, with the processor, based on inputs received from the first user via the graphical user interface, at least one of (i) a text annotation having a text string to be provided in association with a step of the plurality of steps and (ii) a drawing annotation having virtual markings to be superimposed on images of the real-world workspace in association with a step of the plurality of steps (Dey teaches Paragraph 0047 that the collaborative environment may include one or more cameras or image sensors 645 external to the client devices 604 configured to record images, video. Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph 0005 that the AR system may allow the user to interact with the generated AR content such as by manipulating generated elements, showing or hiding individual generated elements…..may allow the user to add generated elements such as drawings or text annotations to the AR environment and at Paragraph 0064 that the instructor may be able to control the content displayed to the student by rotating or zooming the content, drawing on it or otherwise enhancing it to illustrate.  
Montgomerie teaches at Paragraph 0041 the defined workflow may include definitions of task steps, to be displayed during the task…and at Paragraph 0054 executing a step of the AR workflow and completing a task corresponding to the workflow step in workspace and at Paragraph 0056 that the remote expert 200 may upload and overlay additional content 240 and at Paragraph 0058 both of the remote expert 200 and the local user 210 may generate overlay content 240. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie’s collaboration system with cloud storage device into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR virtual assistant system. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the generating the first augmented reality content further comprising at least one of: capturing, with a camera, at least one of (i) an image and (ii) a video that is to be provided in association with a step of the plurality of steps; and receiving, with the processor, user inputs via the graphical user interface, the user inputs selecting at least one of (i) an image and (ii) a video stored in a memory that is to be provided in association with a step of the plurality of steps.

Acharya teaches at Paragraph 0027 that the scene module 101 receives a video feed from a portion of the sensors 1031 to 103n and at Paragraph 0028 that the language module 104 is a real time dialog and reasoning system that supports human-like interaction using spoken natural language. 
Acharya teaches at Paragraph 0112 that the virtual elements 1242 and 1244 include AR overlays, graphical depictions of real-world objects, such as schematic elements, symbols, text, 2D models, 3D models, see-through overlays x-ray views of objects, video clips and portions of any of the types of external representations including 3D animations. 
Acharya teaches at Paragraph 0038 that imagery and 3D data is collected to build 3D models and landmark databases of the objects of interest and at Paragraph 0072 this ensures correct 3D layering between the rendered objects against the real-world scene and at Paragraph 0095 recording 3D video images of portions of the real-world environment and at Paragraph 0112 the visual output generator 1344 selects the virtual element(s) 1242 and 1244 using the virtual elements model 1330 and outputs the selected elements 1242 and 1244 on one or more of the display devices 1238 and 1240…..virtual elements 1242 and 1244 that may output by the visual element generator 1344 include AR overlays…such as 3D models and at Paragraph 0118 that these external representation include 3D animations and at Paragraph 0119 that the system 212 may determine that certain types of external representations (e.g., animations) are more helpful for certain types of activities and at Paragraph 0144 overlaying a portion of a real world view of the first and second objects with a virtual element indicative of the relationship between the second object and the first object…wherein the object is an operable device, the external representation comprises an animation of the operation of the device . 
Acharya teaches at FIG. 17 and Paragraph 0140 that the visual output generator is to overlay a new virtual element corresponding to a portion of the object involved in a completed step of the multi-step activity and teaches at FIG. 11 Step 1110 “Overlaying scene with AR for next steps” and at FIG. 16 and Paragraph 0129 that the person 1204 says, “show this power source”. The system 1212 acquires the NL speech input 1606 via the microphone 1610. The system 1212 interprets the NL speech input 1606 and in response presents the augmented view 1234 of a real world scene via the AR device 1238…..the augmented view 1234 of a real world scene includes a virtual element 1242, which is a graphical overlay including a schematic symbol representative of the object (a car battery) underlying the symbol). 
However, Dey/Montgomerie teaches the claim limitation that the generating the first augmented reality content further comprising at least one of: capturing, with a camera, at least one of (i) an image and (ii) a video that is to be provided in association with a step of the plurality of steps; and receiving, with the processor, user inputs via the graphical user interface, the user inputs selecting at least one of (i) an image and (ii) a video stored in a memory that is to be provided in association with a step of the plurality of steps (Dey teaches Paragraph 0047 that the collaborative environment may include one or more cameras or image sensors 645 external to the client devices 604 configured to record images, video. Dey teaches at FIG. 8 and Paragraph 0058 that a first student via a first client device drags and drops an inductor L at the correct place on the circuit board and a second student via a second client device observes the hint or clue provided by the first student and drags and drops the capacitor at the correct place on the circuit board and at Paragraph 0062 that the collaborative environment includes one in which actions taken by a user or participant in a collaborative application running on one of a plurality of client devices are real-time replicated in collaborative applications running on other ones of the plurality of client devices and at Paragraph 0085 and FIG. 13 and Paragraph 0109 that server 1212 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communication network where the local computing devices are connected to the cloud computing environment 1350. 
Montgomerie teaches at Paragraph P0010 capturing a video image using a camera and at Paragraph 0056 that the overlay content 240 may include 3D models, freehand, drawing, caption text and documentation and at Paragraph 0058 that either the remote expert 200 and the local user 210 may generate and manipulate overlay content 240 and at Paragraph 0076 that the local user may interact with this 3D environment by placing new 3D content,…This interaction may include placement of 3D information, models, tools. 
Montgomerie teaches at Paragraph 0005 that the AR system may allow the user to interact with the generated AR content such as by manipulating generated elements, showing or hiding individual generated elements…..may allow the user to add generated elements such as drawings or text annotations to the AR environment and at Paragraph 0064 that the instructor may be able to control the content displayed to the student by rotating or zooming the content, drawing on it or otherwise enhancing it to illustrate.  
Montgomerie teaches at Paragraph 0041 the defined workflow may include definitions of task steps, to be displayed during the task…and at Paragraph 0054 executing a step of the AR workflow and completing a task corresponding to the workflow step in workspace and at Paragraph 0056 that the remote expert 200 may upload and overlay additional content 240 and at Paragraph 0058 both of the remote expert 200 and the local user 210 may generate overlay content 240. 
Montgomerie teaches at Paragraph 0071 that data defining an AR interaction may be packaged and uploaded to a cloud server and data stored may be downloaded and unpacked from the storage to an end user’s physical device. Montgomerie teaches at Paragraph 0047 that the remote expert may act as a server and at Paragraph 0073 that the renderer 430 may then combine the AR coordinates, 3D object information and encoded video frame and may pass to the Expert view 470 by way of the network 460. 
Montgomerie teaches at Paragraph 0011 loading 3D content and instructions from cloud storage….and returning the updated rendered view to the client and at Paragraph 0040 that a local user or remote expert may load AR elements into the fields of view…As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session and at Paragraph 0045 that when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Montgomerie’s collaboration system with cloud storage device into the client-server AR system architecture of Acharya to have modified Acharya’s system to have allowed multi-user collaboration on the AR virtual assistant system. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 

The claim 20 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the generating the first augmented reality content further comprising: recording, with a microphone, an audio recording that is to be provided in association with a step of the plurality of steps.
Acharya teaches the claim limitation: that the generating the first augmented reality content further comprising: recording, with a microphone, an audio recording that is to be provided in association with a step of the plurality of steps (Acharya teaches at Paragraph 0050-0051 that the user is asking a question to locate the new position of an object….the system will determine that the user is asking a question to locate the new position of a specific screwdriver and Paragraph 0085 that audio input of a scene of a user performing a task in a scene recorded by audio sensor 1000). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. US-PGPUB No. 2014/0310595 (hereinafter Acharya) in view of 
Bridgeman et al. US-PGPUB No. 2019/0304188 (hereinafter Bridgeman based on the provisional application 62/650,042’s filing date); 
Dey et al. US-PGPUB No. 2019/0130777 (hereinafter Dey); 
Montgomerie et al. US-PGPUB No. 2016/0291922 (hereinafter Montgomerie) and Lee et al. US-Patent No. 8,914,472 (hereinafter Lee). 

Re Claim 16: 

However, Montgomerie /Acharya at least implicitly teaches the claim limitation that the generating the first augmented reality content further comprising: receiving, with the processor, user inputs via the graphical user interface to select a first three-dimensional model of the plurality of three-dimensional models and a second three-dimensional model of the plurality of three-dimensional models; and automatically generating, with the processor, a three-dimensional animation in which the first three-dimensional model moves along a path toward the second three-dimensional model, wherein the first augmented reality content includes the animation (Montgomerie teaches at Paragraph 0132 that an animation editor 900 may allow the editing of a user’s content in 3D space for a current step and at Paragraph 0133 a user may create an animation by clicking the Record button 902, changing the position, rotation and/or scale of an object and at Paragraph 0134 that an example of this type of animation might be a hose or a wire bending. 
Acharya teaches at Paragraph 0038 that imagery and 3D data is collected to build 3D models and landmark databases of the objects of interest and at Paragraph 0072 this ensures correct 3D layering between the rendered objects against the real-world scene and at Paragraph 0095 recording 3D video images of portions of the real-world environment and at Paragraph 0112 the visual output generator 1344 selects the virtual element(s) 1242 and 1244 using the virtual elements model 1330 and outputs the selected elements 1242 and 1244 on one or more of the display devices 1238 and 1240…..virtual elements 1242 and 1244 that may output by the visual element generator 1344 include AR overlays…such as 3D models and at Paragraph 0118 that these external representation include 3D animations and at Paragraph 0119 that the system 212 may determine that certain types of external representations (e.g., animations) are more helpful for certain types of activities and at Paragraph 0144 overlaying a portion of a real world view of the first and second objects with a virtual element indicative of the relationship between the second object and the first object…wherein the object is an operable device, the external representation comprises an animation of the operation of the device ). 
However, Lee further teaches the claim limitation that the generating the first augmented reality content further comprising: receiving, with the processor, user inputs via the graphical user interface to select a first three-dimensional model of the plurality of three-dimensional models and a second three-dimensional model of the plurality of three-dimensional models; and automatically generating, with the processor, a three-dimensional animation in which the first three-dimensional model moves along a path toward the second three-dimensional model, wherein the first augmented reality content includes the animation (Lee teaches at column 3, lines 5-10 that the video can be a 3D video and combined at FIGS. 3A-3E and column 12, lines 1-35 that after performing the task, the hand moves the tool to a second position 336 from the first position 332…the expert’s HMD 302 can record a video (3D) showing the expert’s hand and tool performing the first and second tasks….the expert’s HMD 302 can record the expert as the expert explains the steps involved in performing the first and second tasks….the expert’s HMD 302 can generate an annotation 330 that shows that the tool is moving from the first position 332 to the second position 336).
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Lee’s collaboration system to have performed tasks upon 3D models as the video can be recorded as 3D video presenting the 3D objects with which tasks can be performed by the AR virtual assistant system. One of the ordinary skill in the art would have been motivated to have allowed multiple users’ interaction with the AR virtual assistant system. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that displaying, on the display screen, an animated preview of the three-dimensional animation in response to a user input received via the graphical user interface.
However, Montgomerie/Acharya at least implicitly teaches the claim limitation that displaying, on the display screen, an animated preview of the three-dimensional animation in response to a user input received via the graphical user interface (
Montgomerie teaches at Paragraph 0132 that an animation editor 900 may allow the editing of a user’s content in 3D space for a current step and at Paragraph 0133 a user may create an animation by clicking the Record button 902, changing the position, rotation and/or scale of an object and at Paragraph 0134 that an example of this type of animation might be a hose or a wire bending. 
Acharya teaches at Paragraph 0038 that imagery and 3D data is collected to build 3D models and landmark databases of the objects of interest and at Paragraph 0072 this ensures correct 3D layering between the rendered objects against the real-world scene and at Paragraph 0095 recording 3D video images of portions of the real-world environment and at Paragraph 0112 the visual output generator 1344 selects the virtual element(s) 1242 and 1244 using the virtual elements model 1330 and outputs the selected elements 1242 and 1244 on one or more of the display devices 1238 and 1240…..virtual elements 1242 and 1244 that may output by the visual element generator 1344 include AR overlays…such as 3D models and at Paragraph 0118 that these external representation include 3D animations and at Paragraph 0119 that the system 212 may determine that certain types of external representations (e.g., animations) are more helpful for certain types of activities and at Paragraph 0144 overlaying a portion of a real world view of the first and second objects with a virtual element indicative of the relationship between the second object and the first object…wherein the object is an operable device, the external representation comprises an animation of the operation of the device ). 
However, Lee further teaches the claim limitation that displaying, on the display screen, an animated preview of the three-dimensional animation in response to a user input received via the graphical user interface (Lee teaches at column 3, lines 5-10 that the video can be a 3D video and combined at FIGS. 3A-3E and column 12, lines 1-35 that after performing the task, the hand moves the tool to a second position 336 from the first position 332…the expert’s HMD 302 can record a video (3D) showing the expert’s hand and tool performing the first and second tasks….the expert’s HMD 302 can record the expert as the expert explains the steps involved in performing the first and second tasks….the expert’s HMD 302 can generate an annotation 330 that shows that the tool is moving from the first position 332 to the second position 336).
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have incorporated Lee’s collaboration system to have performed tasks upon 3D models as the video can be recorded as 3D video presenting the 3D objects with which tasks . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613